I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/541827 (“’827 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is August 15, 2019. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 9,733,879 (“’879 Patent”). The ‘879 Patent was filed as US application 14/966063 on December 11, 2015, entitled “INFORMATION PROCESSING APPARATUS, RECORDING SYSTEM, COMPUTER READABLE MEDIUM.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘879 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘879 Patent. Also based upon the Examiner's independent review of the‘879 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. 
	This action is being issued following Applicant’s response of 2/16/2021 that included 1) claim amendments and 2) arguments.

II. STATUS OF CLAIMS
The ‘879 Patent issued with claims 1-20 (“Patented Claims”).  The Amendment of 8/15/2019, filed with this application deletes claims 2-18 and adds claims 21-40.  The 
a. Claims 1 and 19-39 (“Pending Claims”).
b. Claims 1 and 19-39 are examined (“Examined Claims”)

III. AMENDMENT OF 2/16/2021
	The amendment of February 16, 2021 has been entered and considered 

IV. PRIORITY AND CONTINUING DATA
This application claims no domestic priority, but claims the benefit of Japanese application 2014-250921, filed December 11, 2014.  As such, the claims of the current application have an effective filing date of 12/11/2014.  Because the effective filing date is after March 16, 2013, the present application is being examined under the first inventor to file provisions of the AIA .  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
	The reissue declaration filed 10/18/2019 has been approved.  

VI. RECAPTURE
Claims 19, 20, and 22-39 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.

CLAIM 19
The first step is to identify whether, and in what respect the reissue claims are broader in scope than the original patent claims.  At present, claim 19 is broader than patented claim 19 in multiple ways (see below- bolded limitations have now been broadened or omitted). 



a display; 
a user interface;  

a storage configured to store an external program and a printing program which are independently installed in the information processing apparatus; 

a network interface; 

and a processor configured to execute the external program and the printing program, when the printing program which is installed in the computer is executed by the computer, the printing program causing the computer to execute first user interface displaying process of displaying, on the display a first user interface which allows a user to select a first type of print data, when the external program is executed by the computer, the external program causing the computer to execute second user interface displaying process of displaying, on the display, a second user interface which allows the user to select a second type of print data different from the first type of print data,

wherein the printing program when executed by the processor, causes the information processing apparatus to execute: 

third user interface displaying process of display, on the display, a third user interface which allows the user to select an activation of the external program;

external program executing processing of executing the external program when the user selects the activation of the external program through the third user interface;  

after the external program is activated, external acquisition processing of acquiring the second type of the print data selected by the user through the second user interface; 

preview display processing of displaying a preview image on the display, the preview image representing a state where a print image represented by one of the first type of the print data selected by the user through the first user interface and the second type of the print data selected by the user through the second user interface is recorded on a sheet according to the specified setting value, by an image recording apparatus which is configured to perform wireless communication with the network interface;  

first reception processing of receiving a first touch operation through the user interface at a state where the preview image is displayed on the display, the first touch operation instructing execution of the recording processing of the print data user interface;  and 

output processing of, when the first touch operation is received in the first reception processing, transmitting recording instruction information to the image recording apparatus through the network interface, recording instruction information instructing the image recording apparatus to execute the recording processing of the print data. 


Of the limitations listed in bold above, two limitations give rise to recapture concerns:
1. “ when the printing program which is installed in the computer is executed by the computer, the printing program causing the computer to execute first user interface displaying process of displaying, on the display a first user interface which allows a user to select a first type of print data,” (limitation #1) 
2. second user interface … which allows selection of … a second type of print data different from the first (limitation #2). 

The second step is to determine whether the broadening relates to surrendered subject matter. Both of limitations #1 and #2 are now omitted from claim 19.  As such, claim 19 is now broader than patented claim 19. 
In the amendment of February 14, 2017 in 14/966063, the claim 17 (patent claim 19) were amended to include limitation #1.  In addition, in the arguments presented on 2/14/2017, applicant argued that:
“The document data transfer software application program (“transfer program”) has a conventional function of a printing program. That is, the transfer program causes the computer to display a first interface which allows a user to select print data. However, the transfer program does not have a function of causing the computer to display a third user interface which allows the user to select an activation of the external program, and whereby, in executing the external program, the user can select the print data through the second user interface of by the external program. Thus, Kimura does not teach or suggest the features of the external program as recited in claims 1, 16, 17 and 18.” See US Application 14/966063, arguments of 2/14/2017, page 13.  


 the printing program caused the computer to display a first user interface to allow selection of a first type of print data;
the external program caused the computer to display a second user interface which allows the user to select a second type of print data different from the first; and
the printing program causes the information processing apparatus to display a third user interface which allows the user to select activation of the external program.

In other words, original claim 19 required displaying of three user interfaces and that the interfaces allowed for selecting of two different types of print data.  The claim now only requires displaying an external program screen (which corresponds to the second user interface) to allow selection of a second type of data (but not a first type of data), and an instruction program screen (which corresponds to the third user interface) to allow selection activation of the external program.  While, not specifically argued, the limitation as to the two different types of print data was added in response to a rejection.  As such, it is presumed to have been added to overcome the prior art.  In addition, Applicant specifically argued that the prior art did not teach displaying the third user interface and the second user interface.  As such, the subject matter that has been omitted directly relates to surrendered subject matter. 
The third step of the recapture test is whether the claims were materially narrowed in other respects, and hence avoid the recapture rule.  Limitations #1 and #2 have been omitted, and therefore not materially narrowed. 

  
CLAIM 20
Recapture is present in claim 20 for essentially the same reasons as claim 19, as claim 20 omits the same limitations that claim 19 does.

CLAIMS 22-39
Recapture is present in claim 22 and its dependent claims 23-40 for essentially the same reasons as claim 19, as claim 22 omits the same limitations that claim 19 does.  The Examiner notes that claim 22 also omits the limitation as to the preview display processing.  However, this was an original limitation and therefore its omission does not amount to recapture.  

VII. RESPONSE TO ARGUMENTS
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
As to the recapture rejection, Applicant has argued that only the functions of allowing the user to select an activation of the external program and the user can select the print data were argued.  The number of interfaces required was not specifically argued and the first interface was not specifically argued.  Whether or not Applicant’s statement is true, it is the Examiner’s position that whether a limitation is argued is not the only way to surrender a limitation.  A review of MPEP 1412.02 reveals that arguing is only one way to create surrendered subject matter.  In the situation where a rejection is made and a limitation is added via amendment to overcome an art rejection without arguments, the amendment is presumed to be to overcome the 
However, it is further the Examiner’s position that Applicant did argue the number of interfaces.  Specifically, in the arguments on page 13, filed February 14, 2017 in 14/966603, Applicant refers to a third interface.  This inherently includes the first and second interfaces.  As such, it appears that the number of interfaces was indeed argued for patentability.  
Applicant has further argued that the claims 19, 20, and 22 define subject matter patentably distinguished from the applied combination of references.   This fact does not preclude the Examiner from making a recapture rejection.  The recapture rejection is based on the omission of the two limitations discussed, one to the first interface and one to the second interface.  This situation is covered in MPEP 1412.02 B. 1, where the limitations are omitted but the claim is narrower in other unrelated aspects.  Here, both limitations that were added to overcome the prior art have been omitted.  As such, recapture is present and the rejection is hereby maintained.  

VIII. ALLOWABLE SUBJECT MATTER
Claim 1 is allowable. 
Claims 19-39 define over the art of record and would be allowable if the recapture rejection were overcome.   


IX. CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992